 Case: 4:20-cv-01288-SEP Doc. #: 29 Filed: 07/09/21 Page: 1 of 1 PageID #: 214




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI

BOULEVARD RE HOLDINGS, LLC    )
and LUCIA HEVIEROVA,          )
                              )
    Plaintiffs,               )
                              )
vs.                           )               Cause No.: 4:20-cv-01288-SEP
                              )
MIXON INSURANCE AGENCY, INC., )
                              )
    Defendant.                )

                       JOINT NOTICE OF SETTLEMENT

        COME NOW Plaintiff Lucia Hevierova (“Plaintiff”) and Defendant Mixon

Insurance Agency, Inc. (“Defendant”), and hereby notify the Court that they have

settled all claims between them in this matter. Plaintiff and Defendant are in

the process of finalizing formal settlement documents and expect to file a

stipulation of dismissal of Plaintiff’s claims within thirty (30) days.

Respectfully submitted,


/s/ James R. Wyrsch                        /s/ Corey L. Kraushaar
James R. Wyrsch #53197                     Corey L. Kraushaar #51792MO
Khazaeli Wyrsch, LLC                       BROWN & JAMES, P.C.
911 Washington Ave., Ste. 211              800 Market Street, Suite 1100
St. Louis, MO 63102                        St. Louis, MO 63101
(314) 288-0766 (Phone)                     (314) 421-3400 Telephone
james.wyrsch@kwlawstl.com                  (314) 421-3128 Facsimile
                                           ckraushaar@bjpc.com
Attorney for Plaintiff Lucia
Hevierova                                  Attorney for Defendant
                                           Mixon Insurance Agency, Inc.


26188820
